         Case 1:19-mc-00401-AT Document 24 Filed 01/13/20 Page 1 of 12




                                                             90 Park Avenue
                                                           New York, NY 10016
                                                     212-210-9400 | Fax: 212-210-9444


Alexander A. Yanos                                        Direct Dial: 212-210-9584                          Email: alex.yanos@alston.com


VIA ELECTRONIC COURT FILING

January 13, 2020

The Honorable Analisa Torres
United States District Judge
United States District Court for the Southern District of New York
500 Pearl Street
New York, NY 10007

Re:         In re the Application of the Fund for Protection of Investor Rights in Foreign
            States, No. 1:19-mc-00401 (S.D.N.Y.) (AT)

Dear Judge Torres:

On behalf of the Fund for Protection of Investor Rights in Foreign States (the “Fund” or
“the Applicant”), I write respectfully to bring to the Court’s attention a recent Procedural
Order issued by the Tribunal in the investment treaty arbitration against Lithuania
underlying the Applicant’s pending application for leave to obtain third-party discovery
pursuant to 28 U.S.C. § 1782 (“Section 1782”).1 A copy of the Tribunal’s December 18,
2019 Procedural Order (the “Order”) is attached as Annex A.

In August 2019, the Fund filed an ex parte Application pursuant to Section 1782 to obtain
third-party discovery from Mr. Simon Freakley and AlixPartners LLP, for use in an
investment treaty arbitration against Lithuania. Mr. Freakley and AlixPartners
subsequently opposed the Application, arguing, among other things, that the Tribunal
would not be receptive to this Court’s assistance pursuant to Section 1782. Shortly
thereafter, Lithuania asked the fully-constituted arbitral Tribunal to order the Applicant to
withdraw this proceeding.2 The Applicant opposed Lithuania’s request.




1
 Capitalized terms that are use but not defined herein shall have the same meaning as
ascribed to them in the Reply in Further Support of Ex Parte Application Pursuant to 28
U.S.C. § 1782 For an Order Compelling Discovery For Use In A Foreign Proceeding
(ECF No. 21).
2
 The Tribunal was constituted on December 9, 2019. It consists of three arbitrators:
Professor William W. Park, appointed by the Fund; Christopher Thomas QC, appointed
Alston & Bird LLP                                                                                                             www.alston.com

Atlanta | Beijing | Brussels | Charlotte | Dallas | London | Los Angeles | New York | Raleigh | San Francisco | Silicon Valley | Washington, D.C.
     Case 1:19-mc-00401-AT Document 24 Filed 01/13/20 Page 2 of 12
The Honorable Analisa Torres
U.S. District Judge
January 13, 2020
Page 2


On December 18, 2019, the Tribunal rejected Lithuania’s request and ruled that it would
“not prevent the continuation of [the New York] proceedings that importantly preceded
the constitution of the present Tribunal and do not appear to create a risk for this
arbitration,” and noted that the Fund’s Application is “a matter for the NY Court to
decide.” See Order, ¶ 26.

With respect to the factors set out by the Supreme Court in Intel Corp. v. Advanced Micro
Devices, Inc., 542 U.S. 241, 264-65 (2004), the Order provides no reason for this Court to
depart from the Second Circuit’s controlling presumption that a foreign tribunal will be
receptive to assistance pursuant to Section 1782. See In re Application of Euromepa S.A.,
51 F.3d 1095, 1100 (2d Cir. 1995) (requiring “authoritative proof” that a foreign tribunal
would reject evidence obtained pursuant to Section 1782). At the same time, the
Tribunal’s Order reflects no concern on the Tribunal’s part about the Fund’s Application
falling afoul of any “proof-gathering restrictions” and instead notes the Tribunal’s own
authority in due course to pass upon the admissibility of evidence presented to it.

For the reasons set out in the Fund’s prior submissions, the Fund’s Application for third-
party discovery from Mr. Freakley and AlixPartners should be granted.

Respectfully submitted,




Alexander A. Yanos

Counsel for Applicant,
Fund for the Protection of Investor
Rights in Foreign States




by Lithuania; and Mr. Laurent Lévy, appointed by agreement of the parties as presiding
arbitrator.
Case 1:19-mc-00401-AT Document 24 Filed 01/13/20 Page 3 of 12
    Case 1:19-mc-00401-AT Document 24 Filed 01/13/20 Page 4 of 12




UNCITRAL Investment Arbitration under the Agreement between the Government
of the Russian Federation and the Government of the Republic of Lithuania on the
Promotion and Reciprocal Protection of the Investments




                                   BETWEEN




   FUND FOR PROTECTION OF INVESTORS’ RIGHTS IN FOREIGN STATES
                                   Claimant


                                        V.



                        THE REPUBLIC OF LITHUANIA
                                 Respondent




 Order on the Respondent’s Request regarding the Claimant’s
         application pursuant to Section 1782 of 28 U.S.C.




                             The Arbitral Tribunal:
                      Dr. Laurent Lévy (Presiding Arbitrator)
                            Christopher Thomas QC
                               Prof. William Park
          Case 1:19-mc-00401-AT Document 24 Filed 01/13/20 Page 5 of 12




                                                      Table of Content

I.     PROCEDURAL BACKGROUND .......................................................................... 1
       A.      THE PARTIES AND THE TRIBUNAL ................................................................... 1
       B.      THE PROCEDURAL HISTORY ........................................................................... 3
II.    THE PARTIES’ POSITIONS AND THE TRIBUNAL’S ANALYSIS ....................... 3
       A.      RESPONDENT ................................................................................................. 3
       B.      CLAIMANT ...................................................................................................... 5
       C.      THE TRIBUNAL’S ANALYSIS ............................................................................ 6
III.   ORDER .................................................................................................................. 7
           Case 1:19-mc-00401-AT Document 24 Filed 01/13/20 Page 6 of 12




I.    PROCEDURAL BACKGROUND


     A. THE PARTIES AND THE TRIBUNAL

1.    The Claimant, Fund for Protection of Investors’ Rights in Foreign States, is a Russian
      investment fund (the “Claimant”) incorporated in accordance with the laws of the
      Russian Federation with its registered address at:

           Kashtanovaya Alley, 143И, Office 7
           Kaliningrad, Russia

2.    The Claimant is represented by:

           Mr. Alexander Yanos
           Mr. Carlos Ramos-Mrosovsky
           Mr. Rajat Rana
           Alston&Bird
           90 Park Avenue
           New York, NY 10016
           Tel: 212-210-9400

           Mr. Dmitry Dyakin
           Mr. Vladimir Pestrikov
           Mr. Vsevolod Taraskin
           Ms. Veronika Burachevskaya
           Ms. Olga Kuprenkova
           Ms. Veronika Lakhno
           Egorov Puginsky Afanasiev & Partners
           21, 1st Tverskaya-Yamskaya Str.
           125047, Moscow, Russia
           Tel: +7(495) 935 80 10

           Emails: alex.yanos@alston.com
                   carlos.ramos-mrosovsky@alston.com
                   rajat.rana@alston.com
                   dmitry_dyakin@epam.ru
                   vladimir_pestrikov@epam.ru
                   vsevolod_taraskin@epam.ru
                   veronika_burachevskaya@epam.ru
                   olga_kuprenkova@epam.ru
                   veronika_lakhno@epam.ru


3.    The Respondent is the Republic of Lithuania (the “Respondent", “Lithuania” or “the
      Republic”).

4.    The Respondent is represented in this arbitration by:

           Ms. Mariana Lozza
           DLA Piper (Argentina)
           900 Eduardo Madero Avenue

                                              1
         Case 1:19-mc-00401-AT Document 24 Filed 01/13/20 Page 7 of 12


          Floor No. 16 (C1106ACV)
          Buenos Aires, Argentina
          Tel: +54 11 4114 5521

          Ms. Vilija Vaitkute Pavan
          Ellex Valiunas
          Jogailos st. 9, 01116
          Vilnius, Lithuania
          Tel: + 370 5 268 1888

          Emails: m.lozza@dlapiper.com.ar
                  vilija.vaitkute.pavan@ellex.lt

          With courtesy copies to: kate.browndevejar@dlapiper.com
                                   ben.sanderson@dlapiper.com
                                   m.schnabl@dlapiper.com.ar
                                   m.etchebarne@dlapiper.com.ar
                                   ramunas.petravicius@ellex.lt
                                   giedre.aukstuoliene@ellex.lt
                                   giedrius.stasevicius@ellex.lt

          Ministry of Finance of the Republic of Lithuania
          Lukiškių Str. 2 01512
          Vilnius Lithuania
          Tel: +370 5 239 0005
          Emails: akvile.kalantaite@finmin.lt
                   agne.grigaite@finmin.lt
                   vilma.macerauskiene@finmin.lt


5.   The Arbitral Tribunal is composed of:

          Dr. Laurent Lévy (President)
          Lévy Kaufmann-Kohler
          3-5, rue du Conseil-Général
          P.O. Box 552
          1211 Geneva 4
          Switzerland
          Email: laurent.levy@lk-k.com

          Christopher Thomas QC (Arbitrator)
          1200 Waterfront Center
          200 Burrard Street
          P.O. Box 48600
          V7X1T2
          Vancouver, BC
          Canada
          Email: jcthomas@thomas.ca

          Prof. William Park (Arbitrator)
          Boston University Law Faculty
          765 Commonwealth Avenue
          Boston, Massachusetts 02215
          United States of America
          Email: wwpark@bu.edu



                                             2
            Case 1:19-mc-00401-AT Document 24 Filed 01/13/20 Page 8 of 12


      B. THE PROCEDURAL HISTORY

6.     On 29 April 2019, the Claimant filed the Notice of Arbitration against the Respondent,
       pursuant to Article 10 of the Agreement between the Government of the Russian
       Federation and the Government of the Republic of Lithuania on the Promotion and
       Reciprocal Protection of the Investments signed on 29 June 1999 and entered into
       force on 24 May 2004 and Article 3 of the UNCITRAL Arbitration Rules 1976 (the
       “UNCITRAL Rules”).

7.     On 29 August 2019, the Claimant filed an Ex Parte Application Pursuant to 28 U.S.C.
       § 1782 for an Order Granting Leave to Obtain Discovery for Use in a Foreign
       Proceeding (the “1782 Application”) before the U.S. District Court in the Southern
       District of New York (the “NY Court”). The 1782 Application seeks an order granting
       leave to obtain third-party discovery from Mr. Simon Freakley (“Mr. Freakley”) and
       AlixPartners LLP (“AlixPartners”) for the use in this arbitration.

8.     On 1 October 2019, AlixPartners and Mr. Freakley filed a Response in Opposition to
       the 1782 Application. On 15 October 2019, the Claimant filed its Reply in Further
       Support of the 1782 Application.

9.     On 23 October 2019, Dr. Laurent Lévy accepted his appointment as the President of
       the Tribunal, following the joint proposal of Prof. William Park and Christopher
       Thomas QC appointed by the Parties on 20 August 2019 and 19 September 2019
       respectively.

10.    On 8 November 2019, the Respondent filed a Letter in connection with the 1782
       Application (the “Request”) asking the Tribunal to order the Claimant to withdraw the
       1782 Application. On 4 December 2019, the Claimant responded to the Request (the
       “Response to the Request”).

II.    THE PARTIES’ POSITIONS AND THE TRIBUNAL’S ANALYSIS

      A. RESPONDENT

11.    The Respondent requests that the Claimant be restrained from further pursuing its
       1782 Application before the NY Court for the following three main reasons.

12.    First, the Tribunal is better placed than the NY Court to decide on evidentiary matters.
       For the Respondent, the appropriate procedure for obtaining the evidence that the
       Claimant seeks to obtain before the NY Court would be “to make a request for




                                                 3
            Case 1:19-mc-00401-AT Document 24 Filed 01/13/20 Page 9 of 12


       production of such evidence, at the appropriate time, before this Tribunal”.1 According
       to the Respondent, the Tribunal would be able to assess the relevance and materiality
       of the evidence sought by the Claimant and evaluate any objections or defences that
       the Respondent might raise, which is an issue not yet before the Tribunal. The
       Respondent contends that the Claimant failed to assert that the evidence sought
       though the 1782 Application is not in the possession, custody or control of the
       Respondent. Thus, it would be possible for the Claimant to request the documents at
       issue in this arbitration. 2

13.    Second, the Respondent does not participate or is otherwise a party to the 1782
       Application proceedings. This puts the Respondent at a severe disadvantage,
       because it cannot raise objections with respect to the evidence sought by the Claimant
       before the NY Court. 3 Moreover, with its 1782 Application the Claimant seeks to
       benefit from evidentiary practices that are not usually permitted in international
       arbitration, namely, to depose Mr. Freakley. If the NY Court were to grant such a
       request, the Respondent, in turn, would not be able to depose the Claimant’s
       witnesses for the purposes of this arbitration. 4 The Claimant may also make it
       impossible to call Mr. Freakley as a witness for the Respondent’s defence.5

14.    Third, the evidence sought by the Claimant is protected by the banking law of the
       Republic of Lithuania.6

15.    In light of the above, in order to safeguard the integrity of the proceedings, due
       process, and equality of arms, the Respondent asks the Tribunal to exercise its power
       under Article 24(3) of the UNCITRAL Rules and order the Claimant:

                 (i) to withdraw the Claimant’s 1782 Application;

                 (ii) to refrain from initiating any parallel proceedings that may interfere
                 with the power of this Arbitral Tribunal pursuant to Article 24(3) of the
                 1976 UNCITRAL Arbitration Rules to control the taking of evidence in
                 this case and generate additional and unnecessary costs; and,

                 (iii) to bear any cost incurred by the Republic in connection with the
                 Claimant’s 1782 Application, and with this present request.7




1
    Request, p. 3.
2
    Ibid.
3
    Ibid.
4
    Ibid., p. 4.
5
    Ibid.
6
    Ibid., p. 3.
7
    Ibid., p. 5.

                                                     4
            Case 1:19-mc-00401-AT Document 24 Filed 01/13/20 Page 10 of 12


      B. CLAIMANT

16.     In the Response to the Request, the Claimant contests the Respondent’s arguments
        as follows.

17.     First, the success of the 1782 Application does not prejudice the Respondent’s rights
        in this arbitration. The Respondent has the opportunity at the appropriate later stage
        to object to the admissibility of any evidence obtained pursuant to the 1782
        Application. The Request is thus premature.            8   Regardless, contrary to the
        Respondent’s submissions, not only the Respondent had the opportunity to
        participate directly in the proceedings before the NY Court and chose not to,9 but is
        currently participating indirectly. Indeed, Lithuania’s counsel in this arbitration and a
        lawyer employed by the Bank of Lithuania each provided a sworn statement to Mr.
        Freakley and AlixPartners concerning Lithuanian banking law.10

18.     Second, the filing of the 1782 Application was appropriate because: (i) it occurred
        prior to the Tribunal’s constitution;11 (ii) the Tribunal would not be able to compel Mr.
        Freakley and AlixPartners to produce evidence for this arbitration as that would
        exceed the Tribunal’s jurisdiction.12 Moreover, there are good reasons to believe that
        the Respondent is not in the possession, custody or control of the information subject
        of the 1782 Application, as it is at the disposal of Mr. Freakley and AlixPartners.13
        Furthermore, the proceedings before the NY Court would not affect the ability of Mr.
        Freakley to appear as a witness for the Respondent’s defence in this arbitration.

19.     Finally, arbitral tribunals have consistently allowed the evidence obtained pursuant to
        Section 1782 of Title 28 U.S.C. The Claimant refers to Glencore Finance v. Bolivia,14
        Mesa Power Group v. Canada,15 and Methanex v. USA in this respect.16

20.     For the reasons set out above, the Claimant “requests that the Tribunal reject
        Lithuania’s request and reserves all rights to seek related costs”.17




8
     Response to the Request, pp. 2, 7-8.
9
     Ibid., pp. 2, 8.
10
     Ibid., p. 9.
11
     Ibid., p. 5.
12
     Ibid., pp. 6-7.
13
     Ibid., p. 7.
14
     Glencore Finance (Bermuda) Limited v. Plurinational State of Bolivia, PCA Case No. 2016-39,
     Procedural Order No. 3 of 31 January 2018 (CL-01).
15
     Mesa Power Group, LLC v. Government of Canada, PCA Case No. 2012-17, Procedural Order
     No. 3 of 28 March 2013 (CL-02).
16
     Methanex Corp. v. United States, Letter from Tribunal to the Disputing Parties of 16 March 2004
     (CL-03).
17
     Response to the Request, p. 10.

                                                   5
              Case 1:19-mc-00401-AT Document 24 Filed 01/13/20 Page 11 of 12


      C. THE TRIBUNAL’S ANALYSIS

21.     From the outset, the Tribunal considers that, even though it mostly deals with
        evidentiary matters, the Respondent’s Request qualifies as a request for provisional
        measures. Indeed, the Respondent asks the Tribunal to compel the Claimant to
        pursue a particular conduct, i.e. to withdraw its 1782 Application. The Tribunal will
        therefore assess whether the Respondent’s Request satisfies the legal standard
        applicable to requests for provisional measures.

22.     It is widely accepted that a request for provisional measures should meet at least the
        following requirements:

        i.     the tribunal must have a prima facie jurisdiction over the dispute;
       ii.     the party requesting provisional measures must demonstrate the risk of
               irreparable harm; and
       iii.    the party requesting provisional measures must demonstrate that the harm is
               imminent.

23.     The foregoing requirements are cumulative. Therefore, should the Respondent fail to
        meet its burden under any of the requirements, the request must be dismissed. In this
        regard, the Tribunal considers that the Respondent fails to demonstrate that the 1782
        Application entails a risk of irreparable harm.

24.     Indeed, the Respondent has not shown convincingly that the handing down of the NY
        Court’s decision possibly granting the 1782 Application would in itself be prejudicial
        to its rights in this arbitration. Likewise, the Respondent fails to prove that it would
        suffer a procedural harm if the Claimant would have access to the evidence sought in
        the NY court earlier than the Respondent would in this arbitration. Nor has the
        Respondent discharged its burden of proving that the Claimant’s conduct would
        discourage Mr. Freakley from participating in this arbitration as a witness.

25.     Notably, the Respondent will be able to contest any evidence that might be obtained
        pursuant to the Claimant’s 1782 Application, if granted, before the Tribunal. In
        particular, as argued by the Claimant, the Respondent will have the opportunity in due
        course to object to the admissibility of any such evidence at issue - if the Claimant
        introduces it into the record - on the basis of privilege allegedly accorded to this
        evidence by Lithuanian banking law. The Tribunal, however, does not intend to decide
        any admissibility issues at this stage, even though the Respondent argued that the




                                                  6
                Case 1:19-mc-00401-AT Document 24 Filed 01/13/20 Page 12 of 12


          Tribunal should not be receptive to allowing the evidence that the Claimant could
          obtain pursuant to the 1782 Application.18 It would be premature to do so.

26.       In sum, the Tribunal will not make any determination on the merits of the Claimant’s
          action in the NY Court, a matter for the NY Court to decide. The Tribunal will therefore
          not prevent the continuation of those proceedings that importantly preceded the
          constitution of the present Tribunal and do not appear to create a real risk for this
          arbitration. This, however, does not imply that the Claimant could not obtain the
          evidence it is seeking before the NY Court within the course of this arbitration.

27.       The Tribunal considers it appropriate to reserve costs for subsequent determination.

III.      ORDER

28.       In light of the above, the Tribunal

          i.     Dismisses the Respondent’s request to order the Claimant to withdraw the 1782
                 Application;

         ii.     Dismisses the Respondent’s request to restrain the Claimant from initiating any
                 parallel proceedings that may interfere with the power of this Tribunal pursuant
                 to Article 24(3) of the UNCITRAL Rules to control the taking of evidence in this
                 case and generate additional and unnecessary costs; and

         iii.    Dismisses the Respondent’s request to order the Claimant to bear any costs
                 incurred by the Respondent in connection with the 1782 Application and the
                 Respondent’s Request of 8 November 2019.




          Date: 18.12.2019




                                  __________________________

                                          Dr. Laurent Lévy

                                         Presiding Arbitrator




18
       Request, p. 4.

                                                   7
